United States Court of Appeals
                         for the First Circuit

No. 14-1933

                       UNITED STATES OF AMERICA,

                               Appellee,

                                   v.

                          PABLO CASELLAS-TORO,

                          Defendant-Appellant.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

             [Hon. Joseph R. Goodwin, U.S. District Judge]


                                 Before

                   Benton,* Sentelle,** and Jordan,***
                            Circuit Judges.



     Martin G. Weinberg, with whom Kimberly Homan and Francisco
Rebollo-Casalduc were on brief for appellant.
     Kirby A. Heller, Attorney, Appellate Section, Criminal
Division, U.S. Department of Justice, with whom Wifredo A. Ferrer,
United States Attorney, Michael E. Gilfarb, Assistant United
States Attorney, Andy R. Camacho, Assistant United States
Attorney, Leslie R. Caldwell, Assistant Attorney General, and

*    Of the Eighth Circuit, sitting by designation.
**    Of the District of Columbia Circuit, sitting by designation.
***   Of the Third Circuit, sitting by designation
Sung-Hee Suh, Deputy Assistant Attorney General, were on brief for
appellee.



                         December7, 2015




                               -2-
            BENTON, Circuit Judge.        Pablo Casellas-Toro appeals from

a final judgment of conviction, assigning as error the district

court’s denials of his motions to change venue and to suppress

evidence.    Having jurisdiction under 28 U.S.C. § 1291, this court

reverses and remands.

                                     I.

     On June 17, 2012, Casellas reported he was a victim of an

armed carjacking.     The next day, he spoke with an FBI agent.        He

claimed he was driving to the shooting range when he heard gunshots

break his back window.       He saw two people running from the car.

A third person forced him to stop his car and ordered him to move

to the passenger’s seat.      Casellas said he escaped, climbing out

the car window after being shot in the arm.          Police found the car

nearby.    Casellas reported two guns missing from the car.

     On June 25, Casellas gave the FBI written consent to search

his car for evidence about the carjacking.           The FBI took custody

of the car.    On July 9, the FBI scheduled the search for July 16.

Casellas called the FBI four times, asking, “Have you done the

search, can I have my car back?”       After the search on July 16, the

FBI obtained a warrant for a more detailed search of the car, which

took place August 13.

     On July 14, Casellas’s wife was murdered.           He was the prime

suspect.      His   murder   trial   began    December   10,   2013.   The


                                     -3-
Commonwealth alleged he staged the carjacking to make the murder

weapon “stolen”.    A jury convicted him on January 22, 2014.

     Eight days later, a federal grand jury indicted him on three

counts of making false statements to a federal officer, based on

his account of the carjacking.        A week later, the Commonwealth

court sentenced Casellas to 109 years’ imprisonment for the murder.

The next day, he made his first appearance in federal court.

     Immediately after Casellas’s wife was murdered in July 2012,

the media began extensively covering the case.       Casellas moved to

transfer the federal trial to another venue, arguing the pretrial

publicity   about   his   murder   conviction   prevented   a   fair   and

impartial jury in Puerto Rico.      He submitted to the district court

an analysis of the publicity as well as a sampling of newspaper

articles, videos, and online blogs.      The district court described

the publicity:

          Hours after the discovery of [Casellas’s wife’s]
     body, “just about every” news media outlet in Puerto
     Rico descended upon Mr. Casellas’s home and remained
     there for the day.      Several tabloid news programs
     immediately made the murder investigation the main focus
     of their programming. Television, radio, internet, and
     print media outlets in Puerto Rico “have continuously,
     intensely and uninterruptedly covered the Casellas case
     virtually on a daily basis.”

          Many facts about the murder investigation were
     leaked to the media, including the substance of Mr.
     Casellas’s interview with police and the condition of
     the victim’s body at the crime scene.        The media
     published and broadcast a number of allegedly false
     rumors about Mr. Casellas, including that he was a drug
     user, that he threatened people with firearms, that he
                                   -4-
     was involved in a hit-and-run vehicle accident, and that
     he drunkenly bragged about assassinating the then-
     governor of Puerto Rico.
           Although local authorities summoned Mr. Casellas
     to the Bayamon courthouse for the filing of charges, he
     was intercepted outside the courthouse, arrested, and
     Mirandized in public in view of media personnel who
     broadcast the event live. Members of the media “covered
     every minute of every day” of the commonwealth trial
     which ran from December 10, 2013, to January 22, 2014.
     Many reporters tweeted the trial testimony verbatim.
     Cameras followed the defendant, his family, and his
     lawyers during breaks.
          Citizens celebrated outside the courthouse and an
     entire stadium of people attending a baseball game
     erupted into cheers upon news of the guilty verdict in
     the commonwealth case.     Television coverage of the
     Casellas verdict received the top Nielson rating for
     that month. The Supreme Court of Puerto Rico permitted
     the media to broadcast Mr. Casellas’s sentencing live on
     television, internet, and radio.
          Adding to the sensational nature of the Casellas
     murder case is the fact that the defendant’s father is
     a United States District Judge. The media scrutinized
     Judge Casellas for appearing at the scene of the crime
     on the morning of the murder, and some local attorneys
     called for Judge Casellas’s resignation.

(internal citations omitted).

     The United States Attorney did not oppose the transfer,

agreeing Casellas made “a prima facie showing about the pervasive

nature of the coverage” of the murder case.     The government did

urge the court to begin voir dire and “see what happens.”       The

district court noted, “I can’t think that you could get any further

on the prejudicial publicity continuum than we are.” The court

added that “the rules . . . provide specifically for change of

venue in circumstances, if not like this, so near this that I’m

having considerable difficulty in making the call.”      Since the
                                -5-
court could not “confidently presume” “this far in advance of

trial” that it would be “virtually impossible” for Mr. Casellas to

obtain a fair trial”, it reserved ruling.

     Voir    dire   began   April    7,   2014    —    two    months   after   the

sentencing for murder.      The court asked the venire, totaling about

160, if anyone had heard of Casellas.            There was, according to the

court, “almost an unanimous show of hands.”                  Those who had heard

of Casellas were individually questioned in a separate room.

These interviews followed a similar format:                  The court asked the

potential juror to tell it what he or she knew about Casellas; the

sources of the information, including whether he or she watched

Casellas’s Commonwealth sentencing and discussed it with anyone;

whether he or she had any opinions about Casellas; and whether he

or she could put aside any knowledge and be fair.                      The court

permitted counsel to recommend follow-up questions.

     After   interviewing     20    potential     jurors,      the   court   heard

arguments on the change-of-venue motion.              It asked the government:

     Why strain to find a jury here which simply on paper
     says it can be fair but has such extensive knowledge of
     wrongdoing by the defendant that no one can say with
     certainty that they won’t be heavily influenced by that
     bias when they make the evidentiary connection between
     the two cases, and why not go somewhere else where nobody
     ever heard of [Casellas]?

The government responded, “The case against him for murder was

pervasive here on the island.         That’s not an arguable fact” and

“[Y]ou’re not going to find many people who don’t know something
                                     -6-
about the case.”        It also noted that a number of the interviewed

potential jurors indicated they could put aside any opinion and be

fair.     The court again asked, “Why not take it somewhere else?”

The government replied, “Well, that certainly would be easier.”

        The court nevertheless overruled the motion to change venue,

stating “I certainly agree that we don’t know yet if we can get a

jury” but “there is a sufficient possibility we can get a jury.”

It noted Casellas could renew the motion if necessary.            The court

continued to individually interview potential jurors, following

the same format.        After two days of interviewing 114 potential

jurors1, the court qualified 35 and ended voir dire.

        On April 28, after peremptory challenges, the court empaneled

12 jurors and 2 alternates.        The jury convicted Casellas of all

three false-statement counts, but the court granted a motion of

acquittal    on   two    counts.   He     was   sentenced   to   21   months’

imprisonment on the final count, to run concurrently with his

Commonwealth sentence.       Casellas appeals.

                                    II.

        Casellas claims that, by not changing the venue, the district

court violated the Sixth Amendment and Federal Rule of Criminal

Procedure 21.     He argues he could not — and did not — receive a


1 Of the 114 interviewed, only 93 potential jurors completed the
interview. The rest were excused before addressing substantive
issues due to hardship, language, or other grounds.

                                    -7-
fair trial in Puerto Rico due to prejudicial pretrial publicity.

This court reviews the denial of a motion for change of venue for

an abuse of discretion.        United States v. Quiles-Olivo, 684 F.3d

177, 181 (1st Cir. 2012).          “A trial court’s findings of juror

impartiality may be overturned only for manifest error.”               Mu’Min

v. Virginia, 500 U.S. 415, 428 (1991) (internal quotation marks

omitted).     “[T]he deference due to district courts is at its

pinnacle.”    Skilling v. United States, 561 U.S. 358, 396 (2010).

     The Sixth Amendment guarantees criminal defendants the right

to trial by an impartial jury.          Quiles-Olivo, 684 F.3d at 181,

citing U.S. Const. amend. VI, and Skilling, 561 U.S. at 377.                 If

“extraordinary local prejudice will prevent a fair trial,” the

trial must be transferred to another district.           Skilling, 561 U.S.

at 378 (“The theory of our [trial] system is that the conclusions

to be reached in a case will be induced only by evidence and

argument in open court, and not by any outside influence, whether

of private talk or public print.” (alteration in original) (quoting

Patterson v. Colorado ex rel. Att’y Gen. of Colo., 205 U.S. 454,

462 (1907) (opinion for the Court by Holmes, J.)).

     Rule    21   authorizes   a   change   of   venue   if   “the   court   is

satisfied that so great a prejudice against the defendant exists

in the transferring district that the defendant cannot obtain a




                                     -8-
fair and impartial trial there.”       Fed. R. Crim. P. 21(a).2   See

also Quiles-Olivo, 684 F.3d at 182 (“Venue change on grounds of

prejudice will be deemed appropriate where there is an ever-

prevalent risk that the level of prejudice permeating the trial

setting is so dense that a defendant cannot possibly receive an

impartial trial.”).

     A fair-trial claim based on venue encompasses two questions:

“first, whether the district court erred by failing to move the

trial to a different venue based on a presumption of prejudice

and, second, whether actual prejudice contaminated the jury which

convicted him.”   In re Tsarnaev, 780 F.3d 14, 20 (1st Cir. 2015),

discussing Skilling, 561 U.S. at 358.          Casellas claims both

presumed and actual prejudice.




2 The analyses for change of venue under the Constitution and Rule
21 may not be the same.      See Skilling, 561 U.S. at 378 n.11
(“Skilling does not argue, distinct from his due process challenge,
that the District Court abused its discretion under Rule 21 by
declining to move his trial.     We therefore review the District
Court’s venue-transfer decision only for compliance with the
Constitution.”); id. at 427 (Alito, J., concurring) (“I also do
not understand the opinion of the Court as reaching any question
regarding a change of venue under Federal Rule of Criminal
Procedure 21.”); id. at 446 n.9 (Sotomayor, J., concurring in part
and dissenting in part) (noting courts may change venue under the
Rule even when not constitutionally required). The parties here
do not distinguish between a constitutionally-required, and a Rule
21-required, change of venue.       This court assumes, without
deciding, that the analysis is the same.

                                 -9-
                                    A.

       A presumption of prejudice is generally “reserved for those

extreme cases where publicity is both extensive and sensational in

nature.”      Quiles-Olivo, 684 F.3d at 182 (internal quotation marks

omitted).      Prejudice is presumed when a “degree of inflammatory

publicity had so saturated the community such as to make it

virtually impossible to obtain an impartial jury.”                 See United

States   v.    Misla-Aldarondo,   478    F.3d   52,    58   (1st   Cir.   2007)

(internal quotation marks omitted).3

       The “foundation precedent” for presumed-prejudice analysis is

Rideau v. Louisiana, 373 U.S. 723 (1963).4            See Skilling, 561 U.S.


3 This court has described an alternate approach to presuming
prejudice. In addition to “inflammatory publicity [that] has so
saturated a community as to render it difficult to draw an
impartial jury,” the second approach presumes prejudice where
“enough jurors admit to prejudice to cause concern as to any
avowals of impartiality by the other jurors.” United States v.
Orlando-Figueroa, 229 F.3d 33, 43 (1st Cir. 2000) (citing United
States v. Rodriguez-Cardona, 924 F.2d 1148, 1158 (1st Cir. 1991)).
Skilling applies the first approach to analyze presumed prejudice,
and after finding no presumption, discusses admissions of
potential jurors when analyzing actual prejudice. See Skilling,
561 U.S. at 381-84, 389-95.          This court finds Casellas
demonstrates a presumption of prejudice under the first approach.
This opinion discusses potential jurors’ admissions when
addressing whether the government can rebut the presumption by
claiming that jurors were impartial.
4The Supreme Court presumed prejudice in two other cases, Estes v.
Texas, 381 U.S. 532, 538 (1965); and Sheppard v. Maxwell, 384 U.S.
333, 363 (1966). Those cases “involved media interference with
courtroom proceedings during trial.” Skilling, 561 U.S. at 382
n.14.    Casellas does not claim any media interference during
trial.

                                   -10-
at 379.    The defendant’s confession in that case — obtained without

counsel present and filmed without his knowledge — was broadcast

to the community three times shortly before trial.       See Rideau,

373 U.S. at 724.    The community where the crime occurred had about

150,000 people; about 24,000, 53,000, and 20,000 saw and heard

each broadcast, respectively.       Id.   Three jurors had seen and

heard the televised confession.      Id. at 725.   The Supreme Court

noted that “the people of Calcasieu Parish had been exposed

repeatedly and in depth to the spectacle of Rideau personally

confessing in detail to the crimes with which he was later to be

charged.” Id. at 726.    Further, “to the tens of thousands of people

who saw and heard it, in a very real sense [the confession] was

Rideau’s trial — at which he pleaded guilty to murder.”     Id.   The

failure to change venue violated the Constitution’s guarantee of

due process.     Id. at 726-27.

        In its most recent case on this subject, the Supreme Court

identifies four factors relevant to presuming prejudice: the size

and characteristics of the community, the nature of the publicity,

the time between the media attention and the trial, and whether

the jury’s decision indicated bias.       See Skilling, 561 U.S. at

379, 382-84.

        By the Skilling factors, prejudice should be presumed in this

case.     Examining the size and characteristics of the community,

the district court noted “more than 3 million people live in Puerto
                                  -11-
Rico, mitigating the potential for prejudice among the jurors

ultimately selected.”        The district court did acknowledge that

Puerto Rico is “a compact, insular community” that is “highly

susceptible to the impact of local media.”            United States v. Moreno

Morales, 815 F.2d 725, 734 (1st Cir. 1987).            Compare Tsarnaev, 780

F.3d at 21 (noting Boston is a “large, diverse metropolitan area”

with residents that “obtain their news from a vast array of

sources”); Skilling, 561 U.S. at 382 (noting Houston is the fourth

largest city in the United States, with 4.5 million eligible for

jury duty at the time of trial).       And during voir dire the district

court agreed with defense counsel that Puerto Rico seemed to be a

“small” island.

        The government agreed the media coverage was “massive” and

“sensational.”       See Quiles-Olivo, 684 F.3d at 182.              Cf. United

States v. Angiulo, 897 F.2d 1169, 1181 (1st Cir. 1990) (“If the

media     coverage    is   factual   as     opposed    to       inflammatory    or

sensational,    this   undermines    any    claim     for   a    presumption    of

prejudice.”).        Nor did it oppose Casellas’s change of venue

motion, explaining, “The case against [Casellas] for murder was

pervasive here on the island.        That’s not an arguable fact.”             The

district court, denying the motion, questioned: “Why strain to

find a jury here which simply on paper says it can be fair but has

such extensive knowledge of wrongdoing by the defendant that no

one can say with certainty that they won’t be heavily influenced
                                     -12-
by that bias when they make the evidentiary connection between the

two cases, and why not go somewhere else where nobody ever heard

of [Casellas]?”

         Like the broadcasts of Rideau’s confession, the media here

publicized “blatantly prejudicial information of the type readers

or viewers could not reasonably be expected to shut from sight.”

See Skilling, 561 U.S. at 382.           The media reported rumors about

Casellas’s character — that he was a drug user, threatened people

with firearms, was involved in a hit-and-run vehicle accident, and

bragged about assassinating the then-governor of Puerto Rico.                 The

public took to Facebook and Twitter to publicly discuss Casellas’s

case.      Most importantly, the media extensively and sensationally

covered Casellas’s Commonwealth trial, conviction, and sentencing

in   a     just-concluded     case   intertwined      with    this   one.     The

Commonwealth claimed Casellas lied about the carjacking — the crime

in this case.     The Commonwealth used the “fake” carjacking to show

premeditation for the murder.         In this case, in a notice of intent

to   use    evidence,   the    government    stated    that    the   motive   for

Casellas’s false statements was to set up a defense to murdering

his wife.      The government announced its intent to introduce the

“stolen” guns and projectiles later found in Casellas’s home on

the day of the murder.        The district court excluded evidence that

the defendant murdered his wife, but allowed the government to

introduce evidence that the “stolen” guns, as well as discharged
                                      -13-
bullets and casings matching the pistol, were found at Casellas’s

house on July 14.   Since virtually the entire venire knew of the

murder, the government told the court during voir dire, “So we’re

saying, you know, they’re related, and then asking [the jurors]

later to pretend that it’s not.”

      A jury may be able to disbelieve unfounded opinions of the

media or other people. However, it may have difficulty disbelieving

or forgetting the opinion of another jury, twelve fellow citizens,

that a defendant is guilty in an intertwined, just-concluded case.

See Skilling, 561 U.S. at 383 (“A jury may have difficulty in

disbelieving or forgetting a defendant’s opinion of his own guilt

but have no difficulty in rejecting the opinions of others because

they may not be well-founded.” (quoting United States v. Chagra,

669 F.2d 241, 251-52, n.11 (5th Cir. 1982), overruled on other

grounds by Garrett v. United States, 471 U.S. 773, 794 (1985))).

When some jurors knew of the defendant’s past crimes but no juror

“betrayed any belief in the relevance of [defendant’s] past to the

present case,” there is no presumption of prejudice.             Murphy v.

Florida, 421 U.S. 794, 800 (1975).         See also Angiulo, 897 F.2d at

1182 (“Mere knowledge or awareness of a defendant’s past . . . is

not sufficient to presume prejudice.        More must be shown, such as

the   actual   existence   of   a    present    predisposition     against

defendants for the crimes currently charged.”).        Here, because the

just-concluded murder case and this case are intertwined, the
                                    -14-
murder conviction “invited prejudgment of his culpability.”         See

Skilling, 561 U.S. at 383.

      Voir dire in this case occurred two months after Casellas’s

televised sentencing in the murder case.         See Tsarnaev,780 F.3d

at 22 (“The nearly two years that have passed since the Marathon

bombings has allowed the decibel level of publicity about the

crimes themselves to drop and community passions to diminish.”).

The   government   does   not   dispute   that   sensational   publicity

continued through the start of federal voir dire.        Compare Irvin

v.Dowd, 366 U.S. 717, 725 (1961) (finding prejudice when publicity

was extensive in six months before trial), with Skilling, 561 U.S.

at 383 (no prejudice when four years passed between peak of

publicity and trial), Patton v. Yount, 467 U.S. 1025, 1032 (1984)

(same), and Murphy, 421 U.S. at 803 (finding no prejudice when

news about the defendant largely ended seven months before trial).

      Finally, in Skilling it was “of prime significance” that the

jury acquitted the defendant on nine counts.         See Skilling, 561

U.S. at 383.   Here, the jury’s verdict supports a presumption of

juror bias. The jury convicted Casellas of all three counts — and

the court then acquitted him of two, finding the government did

not prove each element of Counts One and Two beyond a reasonable

doubt.

      The Skilling factors reveal this to be an extreme case.       See

Quiles-Olivo, 684 F.3d at 182.           The government cites no case
                                  -15-
denying a presumption of prejudice in a case like this:         “Massive”

and “sensational” publicity blanketing the community for two years

before trial; extensive reporting on the defendant’s conviction by

a jury, of an intertwined, heinous crime; televised sentencing

only two months before voir dire.        And the government did not

oppose a transfer.

     Casellas would be relatively unknown outside Puerto Rico.

Cf. Tsarnaev, 780 F.3d at 22 (noting national coverage of the

case).   Instead, he was tried in Puerto Rico, in an atmosphere

that prejudiced the trial’s fundamental fairness.           This court

presumes that the pretrial publicity prejudiced Casellas’s ability

to be judged by a fair and impartial jury.

                                   B.

     Finding a presumption of prejudice does not resolve the case

because the parties dispute whether it is rebuttable.       Finding no

presumption of prejudice, the Supreme Court did not reach this

question in Skilling.      Skilling, 561 U.S. at 385 n.18.        Compare

Patton, 467 U.S. at 1035 (noting passage of time before second

trial “clearly rebuts any presumption or partiality” that existed

at the time of the initial trial), with Rideau, 373 U.S. at 727

(finding prejudice “without pausing to examine a particularized

transcript   of   the   voir   dire”).   The   only   circuit    directly

addressing this issue found the presumption rebuttable.              See,

e.g., Chagra, 669 F.2d 241.       See also Coleman v. Kemp, 778 F.2d
                                  -16-
1487, 1541 n.25 (11th Cir. 1985) (assuming without deciding that

presumption is rebuttable), cited favorably by Moreno Morales, 815

F.2d at 739 n. 18.

      Assuming the presumption is rebuttable, the government argues

that voir dire was sufficient to seat an impartial jury, pointing

to   the   court’s   individual   questioning   and   excusing   potential

jurors whose statements of impartiality it found unbelievable.5

However, rather than reducing concerns of bias, voir dire revealed

the depth of community knowledge of, and hostility to, Casellas.

See Misla-Aldarondo, 478 F.3d at 58 (“A court may judge the

partiality of the community by looking to the ‘length to which the

trial court must go in order to select jurors who appear to be

impartial.’” (quoting Murphy, 421 U.S. at 802-03)).                Of the

prospective jurors, 96.6 percent knew about Casellas’s murder of

his wife.     Of the 93 potential jurors individually interviewed,



5 Casellas alleges numerous errors in voir dire, including
the court’s failure to use a questionnaire, length of
interviews, and refusal to permit additional peremptory
challenges.   Casellas offers no authority that these are
constitutionally required. This court finds no fault with
the district court’s method of conducting voir dire.     See
Mu’Min, 500 U.S. at 425-26, 431 (discussing constitutional
requirements for content of voir dire); United States v.
Delgado-Marrero, 744 F.3d 167, 201 (1st Cir. 2014) (“Trial
courts have broad discretion — subject only to the essential
demands of fairness — in determining how to conduct voir
dire.” (internal quotation marks omitted)).


                                   -17-
48 knew of the carjacking.           The court excused 60 potential jurors

(65 percent) for cause, which is much higher than almost all the

cases that reject presumed prejudice.             See Murphy, 421 U.S. at 803

(20 of 78 potential jurors — 26% — excused for cause); Misla-

Aldarondo, 478 F.3d at 59 (13 of 84 potential jurors — 15% —

excused for cause).       Cf. Skilling, 561 U.S. at 382 n.15 (12.3% of

Houstonians believed Skilling guilty of crimes); Moreno Morales,

815 F.2d at 735 (finding that about 25% of potential jurors

admitting to disqualifying prejudice is below threshold to presume

bias of rest of venire).             Although the Supreme Court in Patton

rejected a presumption of prejudice when 77 percent of the venire

had formed opinion on guilt, the Court emphasized that the trial

“did not occur until four years later, at a time when prejudicial

publicity    was    greatly    diminished      and    community    sentiment      had

softened.”       Patton, 467 U.S. at 1029, 1032, 1034-35 (noting time

“soothes    and    erases”     and    reduces     the    fixedness       of   jurors’

opinions).

     Casellas’s      case      is    like    Irvin,     where    after    extensive

publicity in the months before the trial, 62 percent of the venire

was dismissed for cause.             See Irvin, 366 U.S. at 727.              (“[T]he

‘pattern    of    deep   and   bitter       prejudice’   shown    to     be   present

throughout the community” was “clearly reflected in the sum total

of the voir dire examination of a majority of the jurors finally

placed in the jury box.”).            The Supreme Court did not doubt that
                                        -18-
“each juror was sincere when he said that he would be fair and

impartial to petitioner.”         Id. at 728.       However, where “so many,

so many times, admitted prejudice, such a statement of impartiality

can be given little weight.”        Id.

      Of the 14 empaneled jurors, Casellas challenged 11 for cause.

Two   of   the    three    not    challenged    were    never   individually

interviewed.      Compare Skilling, 561 U.S.at 376 (prejudice rejected

when 1 juror challenged for cause), Patton, 467 U.S. at 1036 (1

juror and 2 alternates challenged for cause), and Misla-Aldarondo,

478 F.3d at 58 (1 juror challenged for cause).                  All of the

challenged jurors knew about the murder conviction, and at least

two knew of the carjacking.        Compare United States v. Drougas, 748

F.2d 8, 30 (1st Cir. 1984) (“[O]nly one juror who recalled hearing

anything about the case or its participants was seated and no

defendant specifically challenge[d] his impanelment.”).

      The government emphasizes the empaneled jurors’ avowals of

impartiality.      True, “juror impartiality . . . does not require

ignorance.”      Tsarnaev, 780 F.3d at 28, quoting Skilling, 561 U.S.

at 381.    But, “[w]here a high percentage of the venire admits to

a disqualifying prejudice, a court may properly question the

remaining jurors’ avowals of impartiality, and choose to presume

prejudice.”      See   Angiulo,   897   F.2d   at    1181-82.    The   murder

conviction — combined with knowledge of the carjacking — is

“blatantly prejudicial information of the type readers or viewers
                                     -19-
could    not   reasonably   be   expected    to   shut   from    sight.”      See

Skilling, 561 U.S. at 383.          Due to the disqualifying opinions of

two-thirds of the venire and the specific knowledge of the murder

conviction by nearly all jurors and the carjacking by at least two

jurors,    the   government   has    not    met   its   burden   to   rebut   the

presumption of prejudice.

        The government has not met its burden to show Casellas was

tried by an impartial jury.         The voir dire here confirms “an ever-

prevalent risk that the level of prejudice permeating the trial

setting [was] so dense that a defendant [could not] possibly

receive an impartial trial.”               Quiles-Olivo, 684 F.3d at 182

(emphasis added).      The district court abused its discretion by

denying Casellas’s motion to change venue.6




6 Since this court finds an unrebutted presumption of prejudice,
this opinion need not address Casellas’s second argument — actual
prejudice of the seated jurors.     See Quiles-Olivo, 684 F.3d at
182 (noting “if prejudice should not be presumed” the court may
establish prejudice if “the jury was actually prejudiced against
the defendant” (internal quotation marks omitted)); Rodriguez-
Cardona 924 F.2d at 1158 (“As appellant does not claim that the
jury was actually prejudiced against him, nor do we see any
evidence of actual prejudice, our inquiry will focus on whether
the district court should have presumed prejudice.”); Angiulo, 897
F.2d at 1181 (“In determining whether sufficient prejudice existed
to require a change of venue, we must conduct two inquiries: 1)
whether jury prejudice should be presumed given the facts before
us; or 2) if prejudice should not be presumed, whether the jury
was actually prejudiced.” (emphasis added and omitted)).
                               -20-
                                III.

      Casellas argues that the district court erred in denying his

motion to suppress evidence from the two searches of his car.    He

claims that his phone calls to the agents before the first search

implicitly revoked his written consent. Because this issue is

likely to recur at re-trial, if there is one,7 this court addresses

it.   See Acosta-Ramirez v. Banco Popular de Puerto Rico, 712 F.3d

14, 15-16 (1st Cir. 2013).

      This court reviews de novo any legal conclusions in the denial

of a motion to suppress.     United States v. Fermin, 771 F.3d 71,

77 (1st Cir. 2014).   This court reviews findings of fact for clear

error, in light most favorable to the ruling.      Id. at 76.   The

district court’s determination on consent is factual, and this

court reviews the decision for clear error.    See United States v.

$304, 980.00 in U.S. Currency, 732 F.3d 812, 820 (7th Cir. 2013)

(“Like the question whether consent was given at all, the question

whether the suspect subsequently withdrew or limited the scope of

his consent is a question of fact that we review for clear

error.”).   Cf. United States v. Forbes, 181 F.3d 1, 5-6 (1st Cir.




7 Given the 109-year sentence that Casellas is serving for his
murder conviction, it may fairly be wondered whether re-trial on
a false-statement charge is a sound use of prosecutorial and
judicial resources, but that question is not before this court.

                                -21-
1999) (reviewing voluntariness of the failure to withdraw consent

for clear error).

     Consent   is   an   “established   exception[]”   to   the   Fourth

Amendment warrant requirement.      Schneckloth v. Bustamonte, 412

U.S. 218, 219 (1973).     “Warrantless searches may not exceed the

scope of the consent given.     The scope of consent is measured by

a test of objective reasonableness:         ‘what would the typical

reasonable person have understood by the exchange between the

officer and subject?’”     United States v. Marshall, 348 F.3d 281,

286 (1st Cir. 2003) (quoting Florida v. Jimeno, 500 U.S. 248, 251

(1991)).   Cf. United States v. Brown, 345 F.3d 574, 580 (8th Cir.

2003) (“An expression of impatience does not establish an intent

to revoke consent.”).

     Casellas gave written consent to search his car on June 25,

without any time limit or other restriction.           The FBI first

searched the car on July 16.       In the intervening three weeks,

Casellas called the FBI four times.        His first call, Casellas

asked if the FBI could return the car because insurance adjusters

needed to inspect it.    The next three calls, Casellas asked, “Have

you done the search, can I have my car back?”

     After the first search, the FBI believed that any bullets

fired at Casellas may be lodged behind the dashboard or in hard-

to-reach places.    On August 6, it obtained a search warrant for

the car — still in police custody — and executed a second search.
                                 -22-
At trial, Casellas moved to suppress evidence from both searches.

The   district   court   denied      his   motion,   finding   that    the   FBI

conducted the search within a reasonable time, that Casellas’s

calls “reaffirmed” his consent, and that there was probable cause

for the warrant-authorized search.

      First, there is no precise timeframe to complete a warrantless

search.      Cf. Fed. R. Crim. P. 41(e)(2)(A)(i) (stating search

warrant must command the officer “execute the warrant within a

specified time no longer than 14 days”).               The car remained in

custody, unsearched, for 21 days.              The government claimed it

“could not search the vehicle any sooner because other matters had

precedence.”     The district court found that a reasonable person

“would    have   known   such   an    endeavor   would   not   be     conducted

momentarily, but would take some time, especially when the alleged

assailants of the car and the defendant were at large.”               While 21

days approaches the outer limit of a reasonable time to complete

a consent search, the district court did not clearly err in finding

the officers “searched the car within a reasonable time for a

carjacking.”

      Next, a typical person would understand Casellas’s calls as

inquiries about when the search would be complete.                    Although

Casellas asked for his car back, he never told the agents not to

search it.    He never said his previous consent was no longer valid.

There is no evidence that Casellas’s consent was involuntary or
                                      -23-
that he simply acquiesced to legal authority.        See Bumper v. North

Carolina, 391 U.S. 543, 548-49 (1968) (finding consent was not

voluntary when person acquiesced in a search after an officer

asserted having a search warrant).

     Casellas argues that the agents could not reasonably believe

his consent was still valid when they conducted the search two

days after he was a suspect in his wife’s murder.              Casellas,

however, does not dispute that the government scheduled the search

before the murder and executed it as planned.        The district court

did not clearly err in finding that Casellas did not withdraw or

revoke his consent.

     Casellas argues that “absent information gleaned during the

July 16, 2012, search” the affidavit and warrant for the second

search lack probable cause.      Since the first search was valid,

Casellas has waived any other challenge to the second search

warrant.   See Sleeper Farms v. Agway, Inc., 506 F.3d 98, 104 (1st

Cir. 2007) (“[T]his court will only consider arguments made before

this court; everything else is deemed forfeited.”).

                                  IV.

     The   judgment   is   reversed.    The   case    is   remanded   for

proceedings consistent with this opinion, including any retrial.

See Irvin, 366 U.S. at 728 (vacating conviction due to pretrial

publicity and noting defendant “is still subject to custody . . .

and may be tried on this or another indictment”).
                                 -24-